DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on applicant’s arguments/remarks filed October 19, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 3, 6, and 17 were canceled. Claims 1-2, 4-5, 7-16, and 18-20 are now renumbered as claims 1-17 are pending.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-2, 4-5, 7-16, and 18-20 are allowed over prior art of record.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicants’ representative, Attorney Dylan O. Adams via email on 12/08/2021.

Please replace claim 14 with the following:
Claim 14. (Currently Amended) A system comprising: 
at least one physical computing device that implements one or more services, wherein the one or more services: 
generate a replicated traffic sample from a traffic sample; 
generate a plurality of risk level components based at least in part on the replicated traffic sample; 
compare an expected behavior of the replicated traffic sample to an observed behavior of the replicated traffic sample; and 
initiate a mitigation measure for data associated with the replicated traffic sample based at least in part on the observed behavior differing from the expected behavior.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
For independent claim 1, 
the replicated traffic sample processed in an environment isolated from the destination” in combination with  “process, based at least in part on a characteristic of the destination, the replicated traffic sample by at least comparing an expected behavior of the replicated traffic sample with an observed behavior of the replicated traffic sample, based at least in part on the observed behavior differing from the expected behavior, initiate a mitigation measure for the data. ” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For independent claim 7,
Since, no prior art was found to teach: “generating a replicated traffic sample from the traffic sample, the size of the traffic sample adjusted based at least in part on a risk profile associated with the data;” in combination with  “processing the replicated traffic sample by at least comparing an expected behavior of the replicated traffic sample with an observed behavior of the replicated traffic sample and based at least in part on a characteristic of the destination; and initiating a mitigation measure for the data based at least in part on the observed behavior differing from the expected behavior.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For independent claim 14,
Since, no prior art was found to teach: “generate a replicated traffic sample from a traffic sample; generate a plurality of risk level components based at least in part on the replicated traffic sample;” in combination with  “compare an expected behavior of the replicated traffic sample to an observed behavior of the replicated traffic sample; and initiate a mitigation measure for data associated with the replicated traffic sample based at least in part on the observed behavior differing from the expected behavior” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 2, 4-5, 8-13, 15-16, and 18-20, the claims are allowed due to their dependency on allowable independent claims 1, 7, and 14.
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 7, and 14 with proper motivation at or before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon:
 A. Patcha and J. Park, “An Adaptive Sampling Algorithm with Applications to Denial-of-Service Attack Detection,” Proceedings of 15th International Conference on Computer Communications and Networks, 2006, pp. 11-16, doi: 10.1109/ICCCN.2006.286238. Abstract: 
Kreutz, Diego, Fernando MV Ramos, and Paulo Verissimo. "Towards secure and dependable software-defined networks." Proceedings of the second ACM SIGCOMM workshop on Hot topics in software defined networking. 2013. Abstract. Software-defined networking empowers network operators with more flexibility to program their networks. With SDN, network management moves from codifying functionality in terms of low-level device configurations to building software that facilitates network management and debugging. By separating the complexity of state distribution from network specification, SDN itself is still an open issue. In this position paper we argue for the need to build secure and dependable SDNs by design. As a first step in this direction we describe several threat vectors that may enable the exploit of SDN vulnerabilities. We then sketch the design of a secure and dependable SDN control platform as a materialization of the concept here advocated. We hope that this paper will trigger discussions in the SDN community around these issues and serve as a catalyser to join efforts from the networking and security & dependability communities in the ultimate goal of building resilient control planes.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438